Citation Nr: 0701817	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-16 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for endometrial 
hyperplasia (claimed as a hysterectomy).

2.  Entitlement to service connection for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boise, Idaho, 
that denied service connection for Raynaud's syndrome, and 
that declined to reopen the claim for service connection for 
endometrial hyperplasia (claimed as a hysterectomy). 

The veteran was afforded a personal hearing before a RO 
Decision Review Officer (DRO) in December 2003.  A transcript 
of the hearing is associated with the claims file.

The issues of entitlement to service connection for Raynaud's 
syndrome and endometrial hyperplasia (claimed as a 
hysterectomy) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 1981, the RO denied 
service connection for endometrial hyperplasia based on the 
finding that the condition (endometrial hyperplasia) was a 
congenital or developmental condition that did not warrant 
service connection; the veteran did not appeal the February 
1981 decision within one year of being notified.

2.  Evidence submitted since the February 1981 rating 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim of service 
connection for endometrial hyperplasia (claimed as a 
hysterectomy).


CONCLUSIONS OF LAW

1.  The February 1981 RO decision denying the claim of 
service connection for endometrial hyperplasia (claimed as a 
hysterectomy) is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).

2. The evidence received subsequent to the February 1981 RO 
decision is new and material and the claim of service 
connection for endometrial hyperplasia (claimed as a 
hysterectomy) is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  As the issue of whether new and material 
evidence has been received has been resolved in the veteran's 
favor, analysis of whether VA has satisfied the duties to 
notify and assist is not in order.

The RO initially denied the veteran's claim of service 
connection for endometrial hyperplasia in February 1981.  The 
RO considered service medical records and an October 1980 
surgical report from Baptist Medical Center.  The RO observed 
that the veteran had been seen in May 1980 for sangious 
vaginal discharge that was believed to be secondary to 
"proliferative endometrium with anovulation," and that she 
subsequently underwent a dilation and curettage for 
menorrhagia with dysfunctional uterine bleeding.  A 
contemporaneous microscopic diagnosis was noted to include a 
finding of adenomatous hyperplasia with moderate atypia, 
which was suggestive of a hormonal imbalance.  Reference was 
made to the October 1980 report that showed that the veteran 
underwent fractional curettage due to endometrial 
hyperplasia.  In this regard, the RO determined that service 
connection for endometrial hyperplasia was not warranted 
because the condition was a constitutional and developmental 
abnormality.  The veteran was notified of this decision and 
of her procedural and appellate rights by letter in March 
1981.  She did not appeal this decision.  Thus, it is final. 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed her claim seeking to reopen in March 2003, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for endometrial 
hyperplasia.  The Board finds otherwise.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1981 RO decision 
includes medical records from Family Medical Clinic.  
Significantly, an August 1998 treatment note indicates that 
the veteran underwent a hysterectomy and bilateral 
salpingooophorectomy in 1980.  The examiner indicated that 
both surgeries were secondary to endometriosis.  

The Board concludes that the August 1998 treatment note is 
new and material.  It was not previously of record at the 
time of the February 1981 rating decision.  It is not 
cumulative of prior records because it provides a diagnosis 
of a gynecological disability (endometriosis) and evidence of 
two surgeries (a hysterectomy and bilateral 
salpingooophorectomy) that were performed as a result of that 
disability.  Previously, there was no evidence of a diagnosis 
of endometriosis or the aforementioned surgical procedures.  
It also tentatively provides a continuity of symptomatology 
that links the veteran's in-service problems with endometrial 
hyperplasia and the post-service surgeries.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  The treatment 
record, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for endometrial hyperplasia 
(claimed as a hysterectomy) is reopened; to this extent only, 
the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for endometrial hyperplasia 
(claimed as a hysterectomy).

The veteran contends that the endometrial hyperplasia that 
she was diagnosed as having in service represented the 
initial manifestations of her post-service diagnosis of 
endometriosis.  She essentially argues that her endometriosis 
had its onset during her active service.  In that regard, she 
maintains that her in-service problem with endometrial 
hyperplasia eventually led to her undergoing a hysterectomy 
and bilateral salpingooophorectomy.

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  Here, 
the veteran should be afforded a VA examination to determine 
whether there is an etiological relationship between her 
post-service diagnosis of endometriosis, and subsequent 
hysterectomy and bilateral salpingooophorectomy, and in 
service treatment for endometrial hyperplasia.

The Board also finds that a VA examination is necessary to 
properly consider the veteran's claim for service connection 
for Raynaud's syndrome.  The record includes a December 2003 
report from the veteran's treating physician (R.D. Burr, 
M.D.) that indicates that her Raynaud's phenomenon had its 
onset during her active military service.  An August 1994 
treatment note from J.E. Loveless, M.D., similarly related 
the veteran's Raynaud's phenomenon to service.  The fact that 
the history recorded by Dr. Loveless was made nearly a decade 
prior to the veteran filing her claim is particularly 
probative.  Nevertheless, as there is no evidence that either 
physician has reviewed the veteran's service medical records, 
a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names of all VA and non-VA health care 
professionals that treated her for 
endometriosis, endometrial hyperplasia, or 
Raynaud's syndrome since her discharge 
from service.  After securing the 
necessary medical release, those records 
should be obtained.  Negative development 
should be properly annotated in the 
record.

2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of the endometriosis 
that led to her hysterectomy and bilateral 
salpingooophorectomy.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies should be 
conducted if the examiner deems it 
appropriate.  The examiner should provide 
an opinion on whether there is a 50 percent 
probability or greater (as likely as not) 
that the endometriosis that resulted in the 
veteran undergoing a hysterectomy and 
bilateral salpingooophorectomy  (post-
service) had its onset during veteran's 
active military service or is otherwise 
etiologically related thereto.  A 
discussion of the facts and the medical 
principles involved will be of considerable 
assistance to the Board.

3.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of her Raynaud's 
syndrome/phenomenon.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies should be 
conducted if the examiner deems it 
appropriate.  The examiner should provide 
an opinion on whether there is a 50 percent 
probability or greater (as likely as not) 
that the veteran's diagnosed Raynaud's 
syndrome had its onset during veteran's 
active military service or is otherwise 
etiologically related thereto.  If 
warranted, the examiner should reconcile 
his/her opinion with the April 1994 
treatment note from Dr. Loveless and 
December 2003 report from Dr. Burr.  A 
discussion of the facts and the medical 
principles involved will be of considerable 
assistance to the Board.

4.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of all evidence received since the August 
2004 SSOC, and discussion of all pertinent 
laws and regulations, including, but not 
limited to the VCAA.  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


